MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                           Mar 30 2015, 9:51 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE
      James D. Huffman
      Carlisle, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      James D. Huffman,                                        March 30, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               49A04-1409-CR-443
              v.                                               Appeal from the Marion Superior
                                                               Court

      State of Indiana,                                        The Honorable Jeffrey L. Marchal,
                                                               Commissioner
      Appellee-Respondent
                                                               Cause No. 49G06-0302-MR-026239




      Mathias, Judge.

[1]   James D. Huffman (“Huffman”), pro se, filed a motion in Marion Superior

      Court requesting that the trial court order his former trial counsel to produce

      certain documents from criminal proceedings, which resulted in his conviction

      for murder. The trial court denied the motion. Huffman appeals and argues that

      the trial court was required to grant his motion pursuant to Indiana Code

      section 33-43-1-9.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1409-CR-443 | March 30, 2015         Page 1 of 4
[2]   We affirm.


                                    Facts and Procedural History

[3]   In 2003, Huffman pleaded guilty in Marion Superior Court to murdering his

      former girlfriend and her new boyfriend. He was ordered to serve an aggregate

      sentence of 130 years in the Department of Correction. Huffman’s sentence was

      affirmed on direct appeal. See Huffman v. State, 825 N.E.2d 1274 (Ind. Ct. App.

      2005), trans. denied.


[4]   On some date prior to June 13, 2008, Huffman requested certain documents

      from the Marion County Public Defender Agency’s case file. Huffman received

      a letter dated June 13, 2008, from the Public Defender with copies of the

      requested documents. The letter also informed Huffman that he had all of the

      documents from the Public Defender’s file. Appellant’s App. p. 7.

[5]   On December 18, 2013, Huffman requested certain documents from the Marion

      County Prosecutor’s Office. The Prosecutor’s Office denied Huffman’s request

      and stated: “The items that you have requested from 49G06-0302-MR-026239

      were previously provided to you via your defense counsel, David Shircliff,

      while the case was pending. The Marion County Prosecutor’s Office is not

      required to nor will it provide copies of these documents to you again.” Id. at 8.


[6]   On August 26, 2014, Huffman filed a pro se “Motion to Order Counsel to

      Produce Specific Documents from Attorney File.” Huffman acknowledged that

      the Public Defender had produced certain requested documents but stated that

      he had not received: 1) the search warrant for the Yucatan Drive property, 2)

      Court of Appeals of Indiana | Memorandum Decision 49A04-1409-CR-443 | March 30, 2015   Page 2 of 4
      his arrest warrant, 3) transcripts or audio of a recorded call with Eric Murphy,

      4) crime lab video, 5) 911 transcripts or audio of a recorded call on February 14,

      2003, and 6) records for phone number 317-786-5240.


[7]   The certificate of service states that Huffman’s motion was only served on the

      Marion County Prosecutor’s Office. Huffman’s motion was denied the same

      day it was filed. Huffman appeals pro se.1

                                           Discussion and Decision

      Citing Indiana Code section 33-43-1-92 and Johnson v. State, 762 N.E.2d 222

      (Ind. Ct. App. 2002), Huffman argues that the trial court lacked discretion to

      deny his motion. Indiana Code section 33-43-1-9 provides:

                 If, on request, an attorney refuses to deliver over money or
                 papers to a person from whom or for whom the attorney has
                 received them, in the course of the attorney's professional
                 employment, the attorney may be required, after reasonable
                 notice, on motion of any party aggrieved, by an order of the court
                 in which an action, if any, was prosecuted or if an action was not
                 prosecuted, by the order of any court of record, to deliver the
                 money or papers within a specified time, or show cause why the
                 attorney should not be punished for contempt.

      See also Johnson, 762 N.E.2d at 223 (concluding that the trial court erred when it

      denied the defendant’s motion to compel production of documents from his

      former appellate counsel); Ind. Prof. Cond. R. 1.16(d).


      1
       Huffman identified the State of Indiana as the Appellee in this case. The Attorney General filed a Notice of
      Non-Involvement asserting that it is a stranger to the issues presented in this appeal.
      2
          Indiana Code section 33-43-1-9 was formerly codified at Indiana Code section 33-21-1-9.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1409-CR-443 | March 30, 2015              Page 3 of 4
[8]    Huffman correctly cites to the applicable statute and case law to support his

       argument. However, after reviewing his motion to compel, we conclude that

       Huffman failed to serve his former counsel, i.e., the Marion County Public

       Defender Agency, with a copy of his motion. See Appellant’s App. pp. 3-6.


[9]    We therefore affirm the trial court’s denial of Huffman’s motion to compel. See

       Ind. Trial Rule 4(A) (“The court acquires jurisdiction over a party or person

       who under these rules commences or joins in the action, is served with

       summons or enters an appearance, or who is subjected to the power of the court

       under any other law”) (emphasis added); see also Evans v. State, 809 N.E.2d 338,

       344 (Ind. Ct. App. 2004), trans. denied (citing Wright v. State, 772 N.E.2d 449,

       463 (Ind. Ct. App. 2002)) (stating that pro se litigants are held to the same

       standard as trained counsel, and must follow all procedural rules).


[10]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1409-CR-443 | March 30, 2015   Page 4 of 4